                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES,                    §
 LLC,                                         §
                                              §
               Plaintiff,                     §
                                              §
                                                CIVIL ACTION NO. 2:18-cv-100-JRG-RSP
 v.                                           §
                                                LEAD CASE
                                              §
 GOVISION, LLC,                               §
                                              §
               Defendant.                     §
                                              §
 ULTRAVISION TECHNOLOGIES,                    §
 LLC,                                         §
                                              §
               Plaintiff,                     §
                                              §
 v.                                           § CIVIL ACTION NO. 2:18-cv-108-JRG-RSP
                                              § CONSOLIDATED CASE
 PRISMAFLEX INTERNATIONAL                     §
 FRANCE S.A.,                                 §
                                              §
               Defendant.                     §
                                              §

                                           ORDER

       Defendant Prismaflex International, S.A. (“PI”) previously filed a Motion to Dismiss.

(Dkt. No. 93.) Magistrate Judge Payne filed a Report and Recommendation recommending that

the Motion to Dismiss be denied in all respects. (Dkt. No. 219.) PI has filed Objections to the

R&R. (Dkt. No. 231.)

       After reviewing the briefing for the Motion to Dismiss, Judge Payne’s R&R, and PI’s

Objections, the Court agrees with the conclusions reached within the R&R. Consequently, the

Court OVERRULES Defendants’ Objections and ADOPTS the R&R. It is therefore

ORDERED that PI’s Motion to Dismiss is DENIED.
So Ordered this
Mar 28, 2020
